       Case 1:19-cr-00251-LM Document 79 Filed 10/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA


               v.                                            No. 19-cr-00251-LM


JOHNATHON IRISH

            ASSENTED TO MOTION TO FILE EXHIBITS UNDER SEAL

       The defense respectfully requests that the Court permit the attached Exhibits D, E,

and F to be filed under seal at Level 1. The exhibits contain information about the

physical and mental health of the defendant, his treatment, and the educational records of

a minor. No expiration date for the seal is specified as this information is always

protected. The government assents to this motion.

       WHEREFORE, the defense requests that this motion be granted and that this

motion and the attached Exhibits D, E, and F be filed under seal at Level 1.

Date: October 5, 2020                                 Respectfully submitted,

                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com

                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero
